     Case 1:19-cr-00158-RJA-MJR Document 145 Filed 03/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


                                                               DECISION AND ORDER
         v.                                                         19-CR-158-A
BRANDON SMITH,
                                   Defendant.


       This case was referred to Magistrate Judge Michael J. Roemer pursuant to 28

U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On February 25, 2021,

defendant Brandon Smith appeared before Magistrate Judge Roemer and entered a

plea of guilty to Count 1 of the Superseding Indictment which charges him with

conspiracy to possess with intent to distribute, and to distribute, 5 grams or more of

actual methamphetamine in violation of 21 U.S.C. § 846.

       Magistrate Judge Roemer issued a Report and Recommendation (Dkt. No. 143)

confirming his oral findings that defendant’s plea of guilty was knowing, voluntary, and

supported by a factual basis. It is hereby

       ORDERED that, upon review of the transcript of the February 25, 2021, change-

of-plea proceeding before the Magistrate Judge, and the Report and Recommendation,

the Court finds that defendant Brandon Smith’s plea of guilty was knowing, voluntary,

and has a factual basis. Accordingly, defendant Smith’s plea of guilty is accepted

based upon the oral findings of the Magistrate Judge as confirmed in the written Report

and Recommendation. Dkt. No. 143. Sentencing is scheduled for July 12, 2021 at
     Case 1:19-cr-00158-RJA-MJR Document 145 Filed 03/25/21 Page 2 of 2




12:30 pm. The parties are directed to the Court’s forthcoming Text Order for the

submission of sentencing documents.

      IT IS SO ORDERED.


                                        __s/Richard J. Arcara_________

                                        HONORABLE RICHARD J. ARCARA
                                        UNITED STATES DISTRICT COURT


Dated: March 25, 2021
